Citation Nr: 0709494	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  03-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement an increased rating for a skin disability, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in August 2002 
and June 2003, from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire.  

In September 1997, the RO denied the claim of entitlement to 
service connection for hearing loss.  The veteran was 
properly notified of the RO's decision in the same month.  He 
did not file a timely Notice of Disagreement (NOD).  
Therefore, the September 1997 decision is final.  In 2001, 
the veteran filed a claim to reopen the previously denied 
claim.  

The August 2002 decision on appeal denied entitlement to an 
increased rating for acne vulgaris and multiple sebaceous 
cysts, denied entitlement to service connection for 
posttraumatic stress disorder (PTSD), and determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for hearing loss.  The June 2003 
decision on appeal denied entitlement to service connection 
for tinnitus.  

In January 2004, he veteran presented personal testimony 
before a Decision Review Officer during an RO hearing.  A 
transcript of the hearing is of record.  

As for the claim of entitlement to service connection for 
PTSD, in March 2005, the RO awarded service connection for 
PTSD and assigned a 10 percent disability rating.  Therefore, 
this issue has been resolved and is no longer on appeal 
before the Board.  

In December 2006, the veteran presented personal testimony 
before the undersigned Veterans Law Judge at a video-
conference hearing.  A copy of the transcript is of record.  

The issue of an increased rating for a skin disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a final September 1997 rating decision, the RO denied 
the veteran's claim for service connection for bilateral 
hearing loss.

2.  Evidence received since the September 1997 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the claim for 
service connection for bilateral hearing loss.

3.  The veteran's bilateral hearing loss developed more than 
a year after discharge from service and is unrelated to 
service.

4.  Tinnitus developed many years after discharge from 
service and is not related to the veteran's service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

3.  Tinnitus was not incurred in or aggravated as a result of 
the veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

Since the previously final claim of entitlement to service 
connection for bilateral hearing loss has been reopened, the 
Board need not make a determination as to whether the notice 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) have 
been met.

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish disability ratings or 
effective dates for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection for the claimed disability is not 
warranted.  Consequently, no disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to these elements.

By letters dated in June 2002 and April 2003, the RO informed 
the veteran of the type of evidence needed to support the 
service connection claims, who was responsible for obtaining 
relevant evidence, where to send the evidence, and what he 
should do if he had questions or needed assistance.  He was, 
in essence, told to submit all pertinent evidence he had in 
his possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran's service medical records and Army National Guard 
medical records have been obtained.  VA medical records have 
been obtained.  A VA audiological opinion has also been 
obtained.  The veteran has submitted private medical evidence 
in support of his claims.  The veteran also provided 
testimony at a hearing before a Decision Review Officer in 
January 2004 and before the undersigned Veterans Law Judge in 
June 2006.  The veteran has not identified and the Board is 
not aware of any additional evidence or information which 
could be obtained to substantiate this claims.  In sum, the 
Board finds that the record contains sufficient evidence to 
make a decision on the claims.  VA has fulfilled its duty to 
assist with regard to the veteran's claims.

The Board is satisfied that the originating agency properly 
processed the veteran's claims after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.


Whether new and material evidence has been submitted to 
reopen a claim for service connection bilateral hearing loss.

Finality Regulations:

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2006).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2006).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Analysis:

The RO denied the veteran's claim for service connection for 
bilateral hearing loss in September 1997.  The veteran did 
not appeal that decision and it became final.  

In October 2001, the veteran requested that his claim for 
service connection for bilateral hearing loss be reopened.   

At the time of the September 1997 final rating decision, the 
post service medical records did not include any medical 
evidence indicating that the veteran had experienced 
bilateral hearing loss.  The medical evidence received 
subsequent to the September 1997 rating decision includes a 
December 2003 letter from a private audiologist.  The private 
audiologist stated that the veteran had hearing loss in both 
ears.  Since the newly submitted evidence provides evidence 
of a post service bilateral hearing loss disability, which 
was not shown by the record prior to the September 1997 final 
rating decision, the Board finds that this evidence is 
material to the veteran's claim and that reopening of the 
claim of entitlement to service connection for bilateral 
hearing loss is warranted.  38 C.F.R. § 3.156(a).  

Denovo review of the claims for service connection for 
bilateral hearing loss and tinnitus.

Legal Criteria:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and sensorineural hearing loss 
(as an organic disease of the nervous system) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in, or aggravated by, service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.

History and Analysis:

At the January 2004 hearing the veteran attributed his 
hearing loss to exposure to acoustic trauma in service.  He 
asserted that he was exposed to the noise of explosions and 
helicopters without ear protection.  At the November 2006 
hearing the veteran attributed his hearing loss and tinnitus 
to the noise of rocket attacks and to an ammunition dump 
exploding nearby.  The veteran further reported that he 
traveled on CH47 helicopters without hearing protection and 
that after getting out of the helicopter he would have 
constant ringing in his ears.

The veteran's service medical records, including the July 
1973 discharge examination report, contain no complaints or 
findings of hearing loss or tinnitus.  The July 1973 
discharge examination report showed the veteran to have 
normal hearing.  He had right ear pure tone thresholds of 30, 
20, 5, 5, 5, 5, 10 and 25 decibels at 250, 500, 1,000, 2,000, 
3,000, 4000, 6000 and 8000 Hertz, respectively.  He had left 
ear pure tone thresholds of 20, 10, 5, 10, 15, 10, 5 and 20 
decibels at 250, 500, 1,000, 2,000, 3,000, 4000, 6000 and 
8000 Hertz, respectively.  

The veteran was again found to have normal hearing when 
examined for the Army National Guard in May 1982 and again in 
February 1984.  In February 1984 the veteran had right ear 
pure tone thresholds of 5, 0, 5, 5, 5 and 0 decibels at 500, 
1,000, 2,000, 3,000, 4000, and 6000 Hertz, respectively.  He 
had left ear pure tone thresholds of 5, 0, 15, 20, 20 and 20 
decibels at 500, 1,000, 2,000, 3,000, 4000, and 6000 Hertz, 
respectively.  

A February 1999 VA outpatient record indicates that the 
veteran denied problems with hearing.  He reported some 
occasional rare tinnitus.

The veteran was examined by a private audiologist in December 
2003.  The audiologist noted that the veteran had hearing 
loss that could have resulted from exposure to high intensity 
noise without the use of appropriate hearing protection.

The veteran's claims file and service medical records were 
reviewed by a VA audiologist in September 2005.  The 
audiologist noted that the veteran's hearing was shown to be 
well within normal limits at the time of separation from 
service, with no worsening of hearing noted compared with 
entry into service.  The audiologist also noted that no 
hearing loss was found when tested for the National Guard, 
including as late as 1984.  The audiologist stated that it 
was generally accepted that if hearing is shown to be normal 
following cessation of significant noise exposure, the onset 
of the hearing loss will begin within nine to twelve months 
after removal of the noise source.  The VA audiologist noted 
that the veteran's hearing was shown to be well within normal 
limits roughly 11 years after separation from service.  The 
audiologist stated that the first evidence of any hearing 
loss was on private examination in 2003, which showed mild 
high-frequency hearing loss, which would not be consistent 
with significant noise exposure back in the early 1970s.  
Additionally, the first report in all of the medical records 
of tinnitus was in 1999, and the tinnitus was noted to be on 
occasion and rare.  Based on the above, it was the VA 
audiologist's opinion that the veteran's hearing loss and 
tinnitus were not related to military service.

A letter, dated in November 2005, was received from the 
veteran's private audiologist.  The audiologist noted that 
the veteran had bilateral high frequency progressive hearing 
loss, of the type that is typical for those who have been 
exposed to high intensity noise without the benefit of using 
hearing protection.  He also noted that the veteran reported 
the presence of high frequency ringing tinnitus that is a 
frequent symptom experienced by those who have that type of 
hearing loss.  He stated that the veteran reported being 
exposed to Chinook helicopter noise on more than one 
occasion, for three to four hours at a time without hearing 
protection.  The private audiologist quoted a publication 
which provided the noise level of the Chinook helicopter and 
noted that exposure to that level of noise should be limited 
to less than one hour or there was risk of acquiring 
permanent hearing loss.  He further noted that the veteran 
was also exposed to combat related noise and the various 
types of interference heard when performing his assigned 
tasks as a radio intercept specialist.

While the November 2005 private audiological opinion 
indicates that the veteran has current hearing loss and 
tinnitus due to noise exposure in service, the Board finds 
that the greater weight of the evidence indicates that the 
veteran's current hearing loss and tinnitus is unrelated to 
service.  The Board finds that the private audiologist is 
lacking in probative value as there is no indication that 
this audiologist reviewed the veteran's in-service 
audiometric reports or the post service Army National Guard 
audiometric reports.  

The September VA audiologist's opinion shows a detailed 
review of the veteran's service medical records and post 
service medical records.  The VA audiologist also provided 
reasons and bases supporting the opinion that the veteran's 
current hearing loss and tinnitus are unrelated to military 
service.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Here, the VA 
opinion based on a review of the veteran's medical history 
and supported by reasons and bases, is of greater probative 
value than the private opinion.

The medical evidence clearly shows that the veteran did not 
develop hearing loss or tinnitus during service or for more 
than 10 years after discharge from service, and the most 
probative medical evidence indicates that any current hearing 
loss and tinnitus is unrelated to military service.  
Accordingly, the preponderance of the evidence is against the 
veteran's claims, and service connection for bilateral 
hearing loss and tinnitus must be denied.


ORDER

New and material evidence having been submitted the claim for 
service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied.  


REMAND

The veteran was provided a VA examination of his skin in May 
2004.  Subsequent private medical records show that the 
veteran has had skin surgery, and the veteran's testimony in 
December 2006 indicates worsening of the veteran's skin 
disability since May 2004.  Additionally, the May 2004 VA 
examination does not contain all the necessary information 
for rating the veteran's skin disability under the current 
criteria for the rating of skin disabilities.  Accordingly, a 
new VA skin examination is necessary.

The veteran's VA outpatient treatment records concerning 
treatment for skin disability have not been obtained since 
receipt of the veteran's claim for an increased rating in 
January 2001.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the present case, while the veteran was sent 
notice letters regarding skin disability in February and June 
2002, neither of these letters provided the veteran the 
required notice as to what information and evidence is 
necessary for an increased rating.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), to include a 
description of the information and 
evidence necessary to substantiate his 
claim for an increased rating, and to 
include notice that he should submit any 
pertinent evidence in his possession. 

2.  Contact the Manchester, New Hampshire 
VA Medical Center and request copies of 
all of the veteran's medical records 
related to skin disability dated from 
January 2001 to present.

3.  Contact the veteran's private 
physician, Joel Berman, M.D., and request 
copies of all of the veteran's medical 
records related to skin disability dated 
from March 2004 to present.

4.  Schedule the veteran for a VA 
examination of the skin.  The examiner 
should provide a description of the 
veteran's service-connected acne vulgaris 
and multiple sebaceous cysts.  In this 
regard, the locations of all of the 
service-connected skin disability should 
be identified.  The examiner should state 
the percentage of total face and neck 
area affected.  The examiner should also 
state the percentage of the entire body 
affected, and the exposed areas affected.  
The examiner should further state the 
type of therapy used to treat the 
condition.  If medication is used, the 
examiner should state the duration used 
in the past 12 months and should also 
state whether corticosteroids or other 
immunosuppressive drugs were required.

5.  Upon completion of the above 
requested development, and any other 
necessary development, reconsider the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


